PER CURIAM.
ON MOTION FOR REHEARING AND CERTIFICATION
We certify as being of great public importance the following question to our supreme court, the same question as is certified by the First District Court of Appeal and the Fourth District Court of Appeal:
WHETHER THE CHAPTER 89-280 AMENDMENTS TO SECTION 775.-084(1)(A)1, FLORIDA STATUTES (1989), WERE UNCONSTITUTIONAL PRIOR TO THEIR REENACTMENT AS PART OF THE FLORIDA STATUTES, BECAUSE [THEY WERE] IN VIOLATION OF THE SINGLE SUBJECT RULE OF THE FLORIDA CONSTITUTION.
Motion granted, question certified.
DAUKSCH, COWART and GRIFFIN, JJ., concur.